DETAILED ACTION
This action is in response to applicant's amendment filed 06/02/22.
The examiner acknowledges the amendments to the claims.
Claims 21-40 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 21-40 has been withdrawn in light of Applicant’s amendments and Terminal Disclaimer filed 06/02/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,575,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the specification:
In paragraph [0001]:  After “January 30, 2017,”   --now U.S. Patent No. 10,575,839,-- is inserted.

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a method including, inter alia, delivering an amount of a ferrofluid through a catheter that extends at least partially through a magnetic field generator, and applying a magnetic field to the ferrofluid using the magnetic field generator wherein an outer diameter of the catheter proximal the distal end of the catheter is substantially aligned with an outer diameter of the magnetic field generator, as in claim 21, or a delivery device including, inter alia, a catheter with a distal tapered section and a magnetic field generator at the distal end of the catheter wherein an outer diameter of the catheter proximal the tapered section is substantially aligned with an outer diameter of the magnetic field generator, as in claim 27, or a delivery device including, inter alia, a magnetic field generator and at least portion of a catheter encompassed by the magnetic field generator, wherein an outer diameter of the catheter proximal a distal end of the catheter is substantially aligned with an outer diameter of the magnetic field generator, as in claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771